09/16/2022
       IN THE SUPREME COURT OF THE STATE OF MONTANA

                       No. DA 22-0353                              Case Number: DA 21-0390




STATE OF MONTANA,

       Plaintiff/Appelle,


  v.

ROBERT EARL STAUDENMAYER,

        Defendant/Appellant.



               MOTION FOR EXTENSION OF TIME


  COMES NOW, Robert Earl Staudenmayer,in proproia persona,

("hereinafter Staudenmayer"), and respectfully request an

extension of time until October 15,2022, in which to prepare and

file ,serve the Appellant's opening brief in the above-entitled

matter. This is Appellant's first request for an.extension.

Staudenmayer's opening brief was first due September 15,2022.

The basis for this request is due to saffety and security issues

occurring at the prion,   combined with covid-19, staff shortages

here at Crossroads Correctional Center.

  Opposing counsel has been contacted and has not responded. The

above sworn to under the panalty of perjury.

DATED this 6th of September,2022.

                                By;
                                      Rober't Earl Staudenmayer,         per
                                      Appellant
Cerificate of service


This is to certify that the above and foregoing was duly served

upon oppossing counsel of record by deposisting a true

and accurate copy thereof in the US mails on the 1st day

of septemebr,2022, in the prison mail box, postage prepaid-

and addressed to as follows below to-wit:



Attorney General of Montana
Hon. Austin Knudsen,Esq
     P.O.Box 201401
     Helena,Montana 59620-1401

Respondent


                        By: Robert Earl Staudenmayer
          IN THE SUPREME COURT OF THE STATE OF MONTANA


                         No. DA 22-0353



STATE OF MONTANA,

         Plaintiff/Appelle,



    V.


ROBERT EARL STAUDENMAYER,
      Defendant/Appellant.



                              ORDER



  Upon consideration of Appellant's motion for extension of

time, and good cause appearing.

IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 15th,2022,within which to

prepare,file and serve Appellant's opening brief on appeal.




                                      By:

                                          Supreme CourtJustice